           Case 1:19-cv-05416-JGK Document 30 Filed 01/24/20 Page 1 ot 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
FABIO MEDINA On Behalf of Himself and                                Case No: 19-cv-05416
All Others Similarly Situated,
                               Plaintiff,
               -vs.-
                                                                           USDC SD1~Y
                                                                           DOCUMENT
CGJC HOLDINGS LLC d/b/a JOE & PAT'S                                        ELECTRONICALLY FILED
PIZZERIA & RESTAURANT, CIRO                                                DOC#
PAPPALARDO, JOHN ROBERT PISCOPO,                                                         --"J.-~~=
                                                                           DATEF-1-LE_D_:__
GENNARO A. PAPPALARDO And CASEY A.
PAPPALARDO,
                       Defendants.
--------------------------------------------------------------X
                                        ~JUDGMENT

         WHEREAS, Plaintiff, Fabio Medina, filed a complaint against the Defendants on June I 0

2019 alleging violations of the Fair Labor Standards Act;

         WHEREAS Defendants noticed an appearance on July 16, 2019;

         WHEREAS Defendants made an offer of judgment, pursuant to Federal Rule of Civil

Procedure 68 on January 22, 2020

         WHEREAS, the Plaintiff accepted the offer of judgment and filed notice of the acceptance

on January 23, 2020;

         NOW THEREFORE, IT IS ORDERED, ADJUDGED, and DECREED that a judgment be

entered in favor of the Plaintiff, FABIO MEDINA, as against Defendants CGJC HOLDINGS LLC

d/b/a JOE & PAT'S PIZZERIA & RESTAURANT, CIRO PAPPALARDO, JOHN ROBERT

PISCOPO, GENNARO A. PAPPALARDO And CASEY A. PAPPALARDO, jointly and

severally, in the amount of Twenty Five Thousand Dollars and Zero Cents ($25,000.00)

Dated: New York, New York

               1/d-1/2?)
               (      (

                                                                           United States District Judge

                ~ ~ t/ ~ ~ = / i MiJ2e ~-~ '
                                                    7ffe~
